Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 111-116 are rejected under 35 U.S.C. 103 as being unpatentable over Png et al (US 2018/0148506 A1, of record), hereinafter Png, and Zhao et al (US 2017/0290858 A1, of record), hereinafter Zhao, and Orentas et al (US 2015/0299317 A1, of record), hereinafter Orentas. 
Png teaches an anti-CD7 CAR T cell comprising a VH and VL chain pair having the amino acid sequences of SEQ ID NOs: 1 and 2, corresponding to SEQ ID NOs: 20 and 21 of the instant claims as well as 4-1BB and CD3 zeta intracellular signaling domains (see entire document, in particular, Abstract, Summary of Invention, and Claims). CD7 is a primary marker for T cell malignancies and is highly expressed in all cases of T cell acute lymphoblastic leukemia (T-ALL). Additionally, CD7 expression on the effector T cells is downregulated to prevent fratricide (Para. 0035 and Example 1, in particular, Para. 0179 – 0181), and downregulation of CD7 expression can be achieved by a variety of methods including CRISPR/Cas9 (Para. 0098-0102). The 4-1BB domain has the amino acid sequence of SEQ ID NO: 3, corresponding to SEQ ID NO: 5 of the instant claims. In some embodiments, the anti-CD7 CAR further comprises a CD8 alpha signal peptide (SEQ ID NO: 7 corresponding to SEQ ID NO: 1 of the instant claims) (Para. 0079), a CD8 alpha hinge region (SEQ ID NO: 5 corresponding to SEQ ID NO: 2 of the instant claims) (Para. 0078), a VH-VL linker that is a (GGGGS)n peptide, where n is an integer from 1-6 (Para. 0091), as well a CD28 transmembrane domain (Para. 0017). 
Png does not teach that the CAR T cell is deficient in an endogenous T cell receptor such as TCR alpha (TRAC) by deletion or disruption of the genes encoding TRAC using CRISPR. Png further does not disclose a CD28 transmembrane domain or CD3 zeta signaling domain having the exact same amino acid sequences as recited in the claims.
	However, Orentas teaches a CAR T cell comprising a CD3 zeta chain of SEQ ID NO: 14 (see entire document, in particular, Para. 0029), corresponding to SEQ ID NO: 7 of the instant claims. 
Zhao further teaches downregulation of endogenous gene expression in a CAR T cell to reduce immunogenicity in an allogenic environment, wherein the endogenous gene is an TCR-alpha, TCR-beta, beta-2 microglobulin, CTLA-4, FAS, PD1, or a major histocompatibility complex protein (see entire document, in particular, Abstract, Summary of Invention, and Para. 0241-0244 under Description). Further, endogenous gene expression may be knocked-down, decreased, and/or inhibited by, for example, a CRISPR system (Para. 0244). It should be noted that downregulating expression of an endogenous T cell receptor would necessarily block signaling by that T cell receptor. 
It would have been obvious to one of ordinary skill in the art modify the anti-CD7 CAR T cell disclosed by Png such that it is deficient in an endogenous T cell receptor and it comprises a CD3 zeta signaling domain disclosed by Orentas. One of ordinary skill in the art would have been motivated to do so in order to gain the advantage of reduced alloreactivity or graft-versus-host disease of the administered CAR T cells as taught by Zhao. Additionally, it would have been obvious for artisans to substitute the CD3 zeta signaling domain disclosed by Orentas in the anti-CD7 CAR T cell since both have the amino acid sequences recited in the instant claims and thus have the same functions and can be used for the same purposes in a CAR construct. Further, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Therefore, one would expect that downregulating expression of an endogenous T cell receptor gene would improve the safety and efficacy of an anti-CD7 CAR T cell having the amino acid sequences of the CAR components recited in the claims in the treatment of T cell malignancies. 

Claim 117 is rejected under 35 U.S.C. 103 as being unpatentable over Png in view of Orentas and Zhao, as applied to claims 111-116 above, and further in view of Norell et al (Norell, Håkan et al. Cancer immunology, immunotherapy: CII vol. 59,6 (2010): 851-62, of record), hereinafter Norell, and as evidenced by Fehse et al (Fehse, Boris, et al. Molecular Therapy 1.5 (2000): 448-456, of record), hereinafter Fehse. 
The teachings of Png in view of Orentas and Zhao have been discussed above and differ from the instantly claimed invention in that the CAR T cell further comprising human CD34 is not taught. 
However, Norell teaches TCR gene modified T cells transduced with a truncated version of the human CD34 molecule (CD34t) could be readily enriched 5 to 7-fold based on their surface expression of CD34. Further, the CD34 selected T cells have a corresponding 5 to 6-fold increase in specific reactivity against tumor cells. Notably, all of this can be achieved using existing technology designed to isolate clinical grade CD34+ hematopoietic stem cells for allogeneic stem cell transplantation, which is readily available in the clinic. Thus, CD43 expression as a novel enrichment technology can improve both the feasibility and effectiveness of adoptively transferred TCR-gene modified T cells (see entire document, in particular, Abstract and Para. 4 of the Introduction). As further evidenced by Fehse, full-length human CD34 can also be used effectively as a selection marker (see entire document, in particular, Para 2 of Results and Figure 2). 
It would have been obvious to one of ordinary skill in the art to modify the anti-CD7 CAR T cell deficient in CD7 and an endogenous T cell receptor such that it further expresses human CD34. One of ordinary skill in the art would have been motivated to do so in order to enrich the genetically modified T cells based on surface expression of CD34 and increase reactivity against tumor cells. Therefore, one would expect that human CD43 expression can improve the enrichment and efficacy of the anti-CD7 CAR T cells. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 111-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8, 10-12, 24-43, 47-54, and 60-68 of copending Application No.  16/ 428, 789 in view of Zhao et al (US 2017/0290858 A1, of record), hereinafter Zhao, and Png et al, (US 2018/0148506 A1, of record), hereinafter Png. 
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a tandem iNKT CAR cell wherein the CAR construct has a 95% sequence identity to SEQ ID NO: 45 (co-pending claim 54). The amino acid sequence of SEQ ID NO: 34 of instant claim 1 is fully comprised within the iNKT CAR of SEQ ID NO: 45, including the human CD34 of SEQ ID NO: 10 and the anti-CD7 VH and VL chains of SEQ ID NOs: 20 and 21. The co-pending application further recites that the iNKT cell which comprises a CAR targeting one or more antigens can be deficient in an antigen to which the CAR specifically binds (co-pending claim 3), wherein the antigen is expressed on malignant T cells (co-pending claim 4) and said antigen is CD7 (co-pending claim 5).  Further, endogenous T cell receptor signaling can be negligible in the iNKT cell (co-pending claim 10) and said iNKT cell does not induce alloreactivity or graft versus host disease (co-pending claim 11). It would have been obvious for artisans to combine limitations recited in the co-pending claims to arrive at the specific embodiments of the instantly claimed invention since all of the limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
The co-pending application does not specifically recite that the iNKT CAR cell is further deficient in a T cell receptor subunit, wherein the T cell receptor subunit is TCRα, TCRβ, TCRγ, TCRδ, CD3ε, CD3γ, CD3δ, or CD3ζ nor does the co-pending application recite that the genes encoding CD7 and TRAC are deleted or disrupted using CRISPR technology.
However, Zhao teaches downregulation of endogenous gene expression in a CAR T cell to reduce immunogenicity in an allogenic environment, wherein the endogenous gene is an TCR-alpha, TCR-beta, beta-2 microglobulin, CTLA-4, FAS, PD1, or a major histocompatibility complex protein (see entire document, in particular, Abstract, Summary of Invention, and Para. 0241-0244 under Description). Further, endogenous gene expression may be knocked-down, decreased, and/or inhibited by, for example, a CRISPR system (Para. 0244). 
Png further teaches that CD7 expression can be downregulated using a CRISPR system as well (Para. 0098-0102). Additionally, CD7 expression on the effector T cells is downregulated to prevent fratricide (Para. 0035 and Example 1, in particular, Para. 0179 – 0181). 
It would have been obvious to one of ordinary skill in the art modify the anti-CD7 CAR T cell disclosed by the co-pending application such that it is further deficient in an endogenous T cell receptor. One of ordinary skill in the art would have been motivated to do so in order to reduce alloreactivity or graft-versus-host disease of the administered CAR T cells. Therefore, one would expect that downregulating expression of an endogenous T cell receptor gene would improve the safety and efficacy of the anti-CD7 CAR T cell in the treatment of T cell malignancies. 

Claims  111-116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-24 of copending Application No.  16/322,803 as evidenced by Cooper et al (Cooper, Matthew L., et al. Leukemia 32.9 (2018): 1970-1983), hereinafter Cooper, in view of Png et al, (US 2018/0148506 A1, of record), hereinafter Png, Orentas et al (US 2015/0299317 A1, of record), hereinafter Orentas, and Xu et al (Xu, Xuequn et al. Human vaccines & immunotherapeutics vol. 13,7 (2017): 1548-1555. doi:10.1080/21645515.2017.1291473), hereinafter Xu. 
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a CAR-T cell that has been genetically modified such that the CAR-T cell is deficient in both CD7 and TRAC, wherein the CAR T cell specifically bind to CD7 (co-pending claims 1 and 21). The CAR-T cell comprises a 4-1BB or CD28 costimulatory domain (co-pending claims 1 and 22) and a CD3 zeta signaling domain (co-pending claim 23). 
The co-pending application does not specifically recite that the CAR T cell comprises the anti-CD7 VH and VL chains of SEQ ID NOs: 20 and 21, CD8 alpha signal peptide and hinge domain of SEQ ID NOs: 1 and 2, respectively, 4-1BB costimulatory domain of SEQ ID NO: 5, CD3 zeta signaling domain of SEQ ID NO: 7, or peptide linker of the instant claims. 
However, Png teaches an anti-CD7 CAR T cell comprising a VH and VL chain pair having the amino acid sequences of SEQ ID NOs: 1 and 2, corresponding to SEQ ID NOs: 20 and 21 of the instant claims as well as 4-1BB and CD3 zeta intracellular signaling domains (see entire document, in particular, Abstract, Summary of Invention, and Claims). CD7 is a primary marker for T cell malignancies and is highly expressed in all cases of T cell acute lymphoblastic leukemia (T-ALL). Additionally, CD7 expression on the effector T cells is downregulated to prevent fratricide (Para. 0035 and Example 1, in particular, Para. 0179 – 0181), and downregulation of CD7 expression can be achieved by a variety of methods including CRISPR/Cas9 (Para. 0098-0102). The 4-1BB domain has the amino acid sequence of SEQ ID NO: 3, corresponding to SEQ ID NO: 5 of the instant claims. In some embodiments, the anti-CD7 CAR further comprises a CD8 alpha signal peptide (SEQ ID NO: 7 corresponding to SEQ ID NO: 1 of the instant claims) (Para. 0079), a CD8 alpha hinge region (SEQ ID NO: 5 corresponding to SEQ ID NO: 2 of the instant claims) (Para. 0078), a VH-VL linker that is a (GGGGS)n peptide, where n is an integer from 1-6 (Para. 0091), as well a CD28 transmembrane domain (Para. 0017). 
Orentas further teaches a CAR T cell comprising a CD3 zeta chain of SEQ ID NO: 14 (see entire document, in particular, Para. 0029), corresponding to SEQ ID NO: 7 of the instant claims. 
Xu further teaches that in general CAR T cell architecture, a leader (or signal) peptide is the first part which causes CAR protein expression on T cell membrane after secretion from Golgi complex, and the spacer (or hinge domain) after the scFv gives the heavy and light chain enough space to fold, a prerequisite for antigen binding (see entire document, in particular, fourth paragraph on page 1548). 
It would have been obvious to one of ordinary skill in the art modify the anti-CD7 CAR T cell deficient in both CD7 and TRAC recited by the co-pending claims such that it comprises the anti-CD7 antibody, peptide linker, CD8 alpha signal peptide and hinge domains, 4-1BB and costimulatory domain disclosed by Png as well as the CD3 zeta signaling domain disclosed by Orentas. One of ordinary skill in the art would have been motivated to substitute the anti-CD7 antibody, peptide linker, and 4-1BB costimulatory domains disclosed by Png as well as the CD3 zeta signaling domain disclosed by Orentas into the anti-CD7 CAR T cell recited by the co-pending claims since they have the same functions and can be used for the same purposes in a CAR construct. Additionally, it would have been obvious to add a CD8 alpha signal peptide and hinge domain since the signal peptide is the first part which causes CAR protein expression on T cell membrane after secretion from Golgi complex, and the hinge domain after the scFv gives the heavy and light chain enough space to fold, a prerequisite for antigen binding as taught by Xu. Further, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). It should be further noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  Therefore, one of ordinary skill in the art would expect that an anti-CD7 CAR T cell deficient in both CD7 and TRAC recited by the co-pending claims comprising the anti-CD7 antibody, peptide linker, CD8 alpha signal peptide and hinge domains, 4-1BB and costimulatory domain disclosed by Png as well as the CD3 zeta signaling domain disclosed by Orentas would improve the safety and efficacy CD7-CART cell treatment of T cell malignancies. 

Claim 117 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-24 of copending Application No.  16/322,803  as evidenced by Cooper in view of Png and Orentas, as applied to claims 111-116 above, and further in view of Norell et al (Norell, Håkan et al. Cancer immunology, immunotherapy: CII vol. 59,6 (2010): 851-62, of record), hereinafter Norell, and as evidenced by Fehse et al (Fehse, Boris, et al. Molecular Therapy 1.5 (2000): 448-456, of record), hereinafter Fehse. 
The teachings of the co-pending application as evidenced by Cooper in view of Png and Orentas have been discussed above and differ from the instantly claimed invention in that the CAR T cell further comprising human CD34 is not taught. 
However, Norell teaches TCR gene modified T cells transduced with a truncated version of the human CD34 molecule (CD34t) could be readily enriched 5 to 7-fold based on their surface expression of CD34. Further, the CD34 selected T cells have a corresponding 5 to 6-fold increase in specific reactivity against tumor cells. Notably, all of this can be achieved using existing technology designed to isolate clinical grade CD34+ hematopoietic stem cells for allogeneic stem cell transplantation, which is readily available in the clinic. Thus, CD43 expression as a novel enrichment technology can improve both the feasibility and effectiveness of adoptively transferred TCR-gene modified T cells (see entire document, in particular, Abstract and Para. 4 of the Introduction). As further evidenced by Fehse, full-length human CD34 can also be used effectively as a selection marker (see entire document, in particular, Para 2 of Results and Figure 2). 
It would have been obvious to one of ordinary skill in the art to modify the anti-CD7 CAR T cell deficient in CD7 and TRAC such that it further expresses human CD34. One of ordinary skill in the art would have been motivated to do so in order to enrich the genetically modified T cells based on surface expression of CD34 and increase reactivity against tumor cells. Therefore, one would expect that human CD43 expression can improve the enrichment and efficacy of the anti-CD7 CAR T cells.

Claims 111-116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-17, 20-23, 32, 37-42, 45-46, 48-49,54, 56-60, 63-64, 66, 69. 71-73, 75, 77-84 of copending Application No.  16/428,348 in view of Png et al, (US 2018/0148506 A1, of record), hereinafter Png, and Orentas et al (US 2015/0299317 A1, of record), hereinafter Orentas.
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a method of making a population of CAR T cells in which the CAR targets CD7 and in which TRAC and CD7 are deleted using Cas9-CRISPR technology (UCART7 cells) (co-pending claim 71). As evidenced by Cooper, UCART7 is universal CART7 in which CD7 and TRAC have been deleted. CART7  is a CD7 targeting CAR comprising a CD8 alpha signal peptide, anti-CD7 VL+VH, CD8 hinge domain, CD28 transmembrane domain, 41BB costimulatory domain, CD3 zeta signaling domain (see Figure 1a). 
The co-pending application does not specifically recite that the CAR T cell comprises the anti-CD7 VH and VL chains of SEQ ID NOs: 20 and 21, CD8 alpha signal peptide and hinge domain of SEQ ID NOs: 1 and 2, respectively, 4-1BB costimulatory domain of SEQ ID NO: 5, CD3 zeta signaling domain of SEQ ID NO: 7, or peptide linker of the instant claims.
However, Png teaches an anti-CD7 CAR T cell comprising a VH and VL chain pair having the amino acid sequences of SEQ ID NOs: 1 and 2, corresponding to SEQ ID NOs: 20 and 21 of the instant claims as well as 4-1BB and CD3 zeta intracellular signaling domains (see entire document, in particular, Abstract, Summary of Invention, and Claims). CD7 is a primary marker for T cell malignancies and is highly expressed in all cases of T cell acute lymphoblastic leukemia (T-ALL). Additionally, CD7 expression on the effector T cells is downregulated to prevent fratricide (Para. 0035 and Example 1, in particular, Para. 0179 – 0181), and downregulation of CD7 expression can be achieved by a variety of methods including CRISPR/Cas9 (Para. 0098-0102). The 4-1BB domain has the amino acid sequence of SEQ ID NO: 3, corresponding to SEQ ID NO: 5 of the instant claims. In some embodiments, the anti-CD7 CAR further comprises a CD8 alpha signal peptide (SEQ ID NO: 7 corresponding to SEQ ID NO: 1 of the instant claims) (Para. 0079), a CD8 alpha hinge region (SEQ ID NO: 5 corresponding to SEQ ID NO: 2 of the instant claims) (Para. 0078), a VH-VL linker that is a (GGGGS)n peptide, where n is an integer from 1-6 (Para. 0091), as well a CD28 transmembrane domain (Para. 0017). 
Orentas further teaches a CAR T cell comprising a CD3 zeta chain of SEQ ID NO: 14 (see entire document, in particular, Para. 0029), corresponding to SEQ ID NO: 7 of the instant claims. 
It would have been obvious to one of ordinary skill in the art modify the anti-CD7 CAR T cell deficient in both CD7 and TRAC recited by the co-pending claims such that it comprises the anti-CD7 antibody, peptide linker, CD8 alpha signal peptide and hinge domains, 4-1BB and costimulatory domain disclosed by Png as well as the CD3 zeta signaling domain disclosed by Orentas. One of ordinary skill in the art would have been motivated to substitute the anti-CD7 antibody, peptide linker, CD8 alpha signal peptide and hinge domains, and 4-1BB costimulatory domains disclosed by Png as well as the CD3 zeta signaling domain disclosed by Orentas into the anti-CD7 CAR T cell recited by the co-pending claims since they have the same functions and can be used for the same purposes in a CAR construct. Further, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Therefore, one would expect that downregulating expression of an endogenous T cell receptor gene would improve the safety and efficacy of an anti-CD7 CAR T cell having the amino acid sequences of the CAR components recited in the claims in the treatment of T cell malignancies.

Claim 117 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-17, 20-23, 32, 37-42, 45-46, 48-49,54, 56-60, 63-64, 66, 69. 71-73, 75, 77-84 of copending Application No.  16/428,348  in view of Png and Orentas, as applied to claims 111-116 above, and further in view of Norell et al (Norell, Håkan et al. Cancer immunology, immunotherapy: CII vol. 59,6 (2010): 851-62, of record), hereinafter Norell, and as evidenced by Fehse et al (Fehse, Boris, et al. Molecular Therapy 1.5 (2000): 448-456, of record), hereinafter Fehse. 
The teachings of the co-pending application in view of Png and Orentas have been discussed above and differ from the instantly claimed invention in that the CAR T cell further comprising human CD34 is not taught. 
However, Norell teaches TCR gene modified T cells transduced with a truncated version of the human CD34 molecule (CD34t) could be readily enriched 5 to 7-fold based on their surface expression of CD34. Further, the CD34 selected T cells have a corresponding 5 to 6-fold increase in specific reactivity against tumor cells. Notably, all of this can be achieved using existing technology designed to isolate clinical grade CD34+ hematopoietic stem cells for allogeneic stem cell transplantation, which is readily available in the clinic. Thus, CD43 expression as a novel enrichment technology can improve both the feasibility and effectiveness of adoptively transferred TCR-gene modified T cells (see entire document, in particular, Abstract and Para. 4 of the Introduction). As further evidenced by Fehse, full-length human CD34 can also be used effectively as a selection marker (see entire document, in particular, Para 2 of Results and Figure 2). 
It would have been obvious to one of ordinary skill in the art to modify the anti-CD7 CAR T cell deficient in CD7 and TRAC such that it further expresses human CD34. One of ordinary skill in the art would have been motivated to do so in order to enrich the genetically modified T cells based on surface expression of CD34 and increase reactivity against tumor cells. Therefore, one would expect that human CD43 expression can improve the enrichment and efficacy of the anti-CD7 CAR T cells.


Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.	
With respect to the rejection made under double patenting, Applicant argues that the T cell recited in the instant claims and an iNKT (invariant natural killer T) cell recited in the co-pending claims are not interchangeable. Applicant has further requested that the double patenting rejections previously set forth in the Final Office Action mailed 02/22/2022 be held in abeyance until allowable subject matter has been indicated. 
In response to Applicant’s arguments, the Examiner notes that invariant natural killer T (iNKT) cells are a CD1d-restricted T cell population that can respond to lipid antigenic stimulation by secreting a wide variety of cytokines. As such, iNKT cells recited in the claims of the co-pending application are a species of the genus of T cells recited in the instant claims. Therefore, the co-pending claims anticipate the instant claims. Additionally, since no terminal disclaimers have been filed and no amendments have been made to the instant or co-pending claims such that they represent patentably distinct inventions, the double patenting rejections previously set forth are maintained. 
With respect to the rejection made under 35 U.S.C. 103, Applicant argues that Png and the instant claims use different approaches to interfere with surface protein expression: PEBL and CRIPR, respectively. Applicant argues that although Png discloses that CRISPR may be used instead of PEBL "to inactivate the human CD7 gene", Png criticizes the CRISPR approach as leading to off-target activity and touts the superiority of its own PEBL method of downregulation. Applicant further states that while it is true that "[a] reference may be relied upon for all that it would have PA TENTAtty Docket No. 018641 US-NP (627252)reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments," a reference must still be read for all that it discloses, and a finding of obviousness still requires a reasonable expectation of success. 
 Applicant further argues that the claims require that both CD7 and TRAC are downregulated in order to form successful and safe allogeneic CAR-T cells for the treatment of human T-cell malignancies, yet none of Png, Zhao, and Orentas contains an example of “downregulation” of multiple proteins using PEBL. Applicant states that downregulation of even a single protein by PEBL is not predictably efficient; therefore, dual protein blocking would compound these inefficiencies, which could prevent the generation of a sufficient quantity of cells for clinical use. Thus, Applicant asserts that Png does not teach a method of reliably deleting CD7 and TRAC. 
Lastly, Applicant argues that the state of the art at the time of the invention further highlights the unpredictability of generating or using a T cell expressing a CAR, lacking TCR, and CD7. Specifically, Applicant contends Kirberg et al. and Rappl et al. teach deletion of TRAC and/or CD7 from T cells results in detrimental effects on cell viability in vivo and raise doubt as to the viability and effectiveness of CAR-T cells harboring both deletions. In particular, Kirberg et al. teaches that survival of T cells is dependent on an interaction between the TCR and MHC molecules; and Rappl teaches that T cells lacking CD7 are prone to spontaneous apoptosis. As such, Applicant asserts that artisans would expect a CAR-T cell with a double deletion of TRAC and CD7 to have significantly reduced proliferation, increased cell death, and as a result reduced efficacy and that artisans could not readily anticipate the effect of the presently claimed T cells with a reasonable expectation of success based on the teachings of the prior art.  
In response to Applicant’s arguments that the reference (Png) constitutes a teaching away, the examiner notes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (see also MPEP 2123). Png teaches that a variety of methods can be used to downregulate expression of CD7 on CAR T cells, including via CRISPR/Cas 9 technology. Zhao further teaches that this technology can be used to reduce expression of endogenous T cell receptors such as TCR-alpha. It should be further noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113). Thus, the rejections made under 35 U.S.C. 103 are maintained. 	
In response to Applicant’s arguments that there is no reasonable expectation of success with multiplex PEBL, the Examiner reiterates that Png is not limited to the PEBL technique but teaches that a variety of methods can be used to downregulate expression of CD7 on CAR T cells, including Applicant’s preferred CRISPR/Cas 9 technology. As taught by Ren et al (Ren, Jiangtao et al. Clinical cancer research : an official journal of the American Association for Cancer Research vol. 23,9 (2017): 2255-2266. doi:10.1158/1078-0432.CCR-16-1300), the CRISPR/Cas9 system is a simple and efficient way for multiplex genome engineering. Ren et al demonstrated that by combining the lentiviral delivery of CAR and CRISPR RNA electroporation to co-introduce RNA encoding the Cas9 and gRNAs targeting endogenous TCR, beta-2 microglobulin (B2M) and PD1 simultaneously, gene-disrupted allogeneic CAR T cells deficient of TCR, HLA class I molecule and PD1 were effectively generated (see entire document, in particular, Abstract). Thus, there is a reasonable expectation of success that the CRISPR/Cas9 technology can be used to effectively generate a CAR T cell deficient in multiple genes. 
In response to Applicant’s arguments that there is no showing of reasonable expectation of success in a CD7 and TRAC-deleted cell, the Examiner notes that obviousness does not require absolute predictability, only some degree of predictability is required. Png teaches that CD7 expression on the effector T cells can be downregulated to prevent fratricide and that downregulation of CD7 expression can be achieved by CRISPR/Cas9. Zhao teaches that downregulation of endogenous gene expression in a CAR T cell to reduce immunogenicity in an allogenic environment and that an endogenous gene such as TCR alpha may be knocked-down, decreased, and/or inhibited by a CRISPR system. As such, there is a reasonable expectation of success that a CAR T cell deficient in both CD7 and TRAC would still be effective against T cell malignancies in a subject.  Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Applicant is reminded that as per MPEP 2145, Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). It should be noted that neither Kirberg or Rappl demonstrates that the deletion of both TRAC and CD7 from T cells will result in detrimental effects as alleged above, and Applicant has not provided evidence to support the assertion that there is no reasonable expectation of success to make a CAR T cell deficient in both CD7 and TRAC using the combined teachings of Png in view of Orentas and Zhao. 
Applicant’s arguments with respect to priority issues have been fully considered and are persuasive.  The priority date issues raised in the Non-Final Office Action and maintained in the Final Office Action have been withdrawn. 

Conclusion
No claims are allowable.  
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644